UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 97-651



In Re: GLEN MARCUS FALLIN and ROBERT DICARLO,

                                                        Petitioners.



                 On Petition for Writ of Mandamus.
                    (MISC-97-166, CA-95-556-MJG)


Submitted:   April 30, 1998                 Decided:   June 18, 1998


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Glen Marcus Fallin, Columbia, Maryland, for Petitioners.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Glen M. Fallin and Robert DiCarlo have filed a petition for a

writ of mandamus from this court seeking, inter alia, Fallin’s

reinstatement on the roll of attorneys admitted to the U.S. Dis-

trict Court for the District of Maryland and an order directing the

district court to accept DiCarlo’s notice of voluntary dismissal in

a civil action. Mandamus is a drastic remedy to be used only in

extraordinary circumstances. See Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976). Mandamus relief is only available when

there are no other means by which the relief sought could be

granted, see In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and

may not be used as a substitute for appeal. In re Catawba Indian

Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992). The party seeking

mandamus relief carries the heavy burden of showing that he has “no

other adequate means to attain the relief he desires” and that his

entitlement to such relief is “clear and indisputable.” Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980). Fallin and

DiCarlo have not made such a showing.* Accordingly, we deny the

petition for mandamus relief. We dispense with oral argument


     *
       In the alternative, Fallin urges that his petition be con-
sidered a notice of appeal of the district court’s order striking
his name from the roll of admitted attorneys. This construction
would not aid Fallin, however. Such an appeal would be dismissed as
interlocutory, because Fallin is free to refile his application for
admission in the district court. See Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993) (if
defects may be cured by amending complaint or other action, the
dismissal of an action is unappealable).

                                2
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                   PETITION DENIED




                                3